Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christiansen et al., “In Silico Labeling: Predicting Fluorescent Labels in Unlabeled Images”, Cell 173.3 (2018) 792-803, April 19, 2018, Elsevier Inc (provided by Applicant with the IDS of 8/11/2020 and hereinafter referred to as “Christiansen”).

Regarding claim 1, Christiansen discloses a computerized robust training method for deep image prediction (see Christiansen Fig. 1, and pg. 1, “Summary” and “Introduction,” where “computers” are used to train a deep neural network to predict fluorescence images from transmitted-light images), comprising the steps of: a) inputting a plurality of universal modality training images and corresponding desired modality prediction images into electronic storage means (see Christiansen Fig. 1, and pg. 1, “Introduction,” where “computers” are used, and pg. e9, “Comparison to other deep neural networks,” where “memory” is required to implement the algorithm on the computer, and pg. 2, “Training and Testing Datasets for Supervised Machine Learning,” where “. . . we first created a dataset of training examples, consisting of pairs of transmitted-light z-stack images and fluorescence images . . .”); and b) performing a deep image prediction learning by electronic computing means using the plurality of universal modality training images and the corresponding desired modality prediction images as truth data to generate a deep image prediction model (see Christiansen Fig. 1, and pgs. 1-3, “Summary” and “Introduction” and “Training and Testing Datasets for Supervised Machine Learning,” where the deep neural network is trained with the pairs of transmitted-light z-stack images and fluorescence images to predict fluorescence images from transmitted-light images).

Regarding claim 2, Christiansen discloses wherein the deep image prediction model predicts at least one desired modality prediction image from an input universal modality image (see Christiansen Fig. 1, and pg. 2, “Training and Testing Datasets for Supervised Machine Learning,” where the deep neural network is trained to predict fluorescence images from transmitted-light images).

Regarding claim 4, Christiansen discloses wherein the desired modality prediction images are acquired from an imaging system of a desired modality (see Christiansen Fig. 1, and pg. 2, “Training and Testing Datasets for Supervised Machine Learning,” where “the [t]raining pairs come from numerous experiments across various labs, samples, imaging modalities, and fluorescent labels”).

Regarding claim 6, Christiansen discloses wherein the plurality of universal modality training images are acquired from a label free imaging system (see Christiansen Fig. 1, and pg. 1, “Introduction”, where “[w]e designed a deep neural network and trained it on paired sets of unlabeled and labeled images”, and pg. 2, “Training and Testing Datasets for Supervised Machine Learning”, where “the [t]raining pairs come from numerous experiments across various labs, samples, imaging modalities, and fluorescent labels”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen as applied to claim to claim 1 above, and in further view of Han et al., US 2019/0318474 A1 (hereinafter referred to as “Han”).

Regarding claim 3, Christiansen does not explicitly disclose wherein the deep image prediction model is an encoder-decoder network. 
(see Han Fig. 6 and para. 0017, where an encoder-decoder network is illustrated). 
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute neural network structure of Christiansen with the encoder-decoder neural network structure of Han, because it is predictable that both structures would succeed at predicting new modality images, and Han further teaches and suggests using an encoder-decoder network to predict new modality images by stating “FIG. 6 illustrates an example including a statistical learning model (e.g., a convolutional neural network (CNN)), such as for receiving medical imaging data corresponding to a first imaging modality type and, using the received medical imaging data, performing synthesis of medical imaging data corresponding to a different second imaging modality type” (see Han Fig. 6 and para. 0017).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen as applied to claim to claim 1 above, and in further view of Gao et al., US 2020/0357096 A1 (including the domestic benefit of 62/621,642 and hereinafter referred to as “Gao”).

Regarding claim 5, Christiansen does not explicitly disclose wherein the desired modality prediction images are created by simulation.
However, Gao discloses wherein the desired modality prediction images are created by simulation (see Gao publication para. 0026, and also Gao priority “2.1 The stochastic simulation module” and “3.1 Training deep learning,” where “. . . a simulator module that takes a high-resolution image as the input, and simulates time-series low-resolution fluorescent images based on experimentally calibrated parameters, which provides supervised training data to the deep learning model”).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the simulator of Gao to simulate additional image training data for Christiansen’s model, because it is predictable that the additional image training data would improve the accuracy of the model while reducing the training time since creating simulated image data takes much less time than capturing actual image data.

Conclusion
Pertinent prior art: Wolterink et al., “Deep MR to CT Synthesis Using Unpaired Data”, International Workshop on Simulation and Synthesis in Medical Imaging, Springer, Cham, 2017 (provided by Applicant with the IDS of 8/11/2020 and hereinafter referred to as “Wolterink”), which discloses using deep learning to predict CT images from MR images; and Honkala et al., US 2019/0012581 A1 (hereinafter referred to as “Honkala”) discloses an encoder-decoder network (see Honkala Fig. 3, and paras. 0045 and 0046, where “. . . one of the most common structures is a convolutional network (CNN) for the encoder and de-convolutional network (de-CNN) for the decoder”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523.  The examiner can normally be reached on Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663